This is an action to recover possession of a black mare mule, about ten years old, and for other relief.
It is alleged in the complaint that the plaintiff is the owner of the mule described in the complaint and that said mule is now in the wrongful and unlawful possession of the defendant Henry Brady. This allegation is denied in the answer.
At the close of the evidence for the plaintiff, on motion of the defendants, the action was dismissed as to the defendant Henry Brady by judgment as of nonsuit. Plaintiff appealed to the Supreme Court.
There is no evidence appearing in the record in this appeal tending to show that the mule described in the complaint is now or was at the commencement of this action in the possession of the defendant Henry Brady, as alleged in the complaint. For that reason, the plaintiff is not entitled to recover in this action of the defendant Henry Brady.
There is no error in the judgment dismissing the action as to the defendant Henry Brady. The judgment is
Affirmed. *Page 822